Confession of Error

PER CURIAM.
Robert C. Boatwright appeals the sentence imposed upon him on revocation of probation for the crime of lewd and lascivious act in violation of section 800.04, Florida Statutes (1993). The court sentenced defendant-appellant to twelve years incarceration followed by five years probation. The State concedes that the seventeen-year sanction exceeds the fifteen-year statutory maximum.* The sentencing order for count I is accordingly reversed, and the cause remanded for resen-tencing on that count. Defendant makes no challenge to the conviction on count I, nor to the convictions or sentences on counts II through IX.
Affirmed in part, reversed in part, and remanded for resentencing on count one.

 The underlying offense occurred in 1992, and the pre-1994 sentencing guidelines are applicable.